384-/r                  FILE COPY




COA#      08-13-00217-CR                  OFFENSE:          21.04

          Samuel Duane McGinty v. The
STYLE: state of Texas                     COUNTY:           Hood

COA DISPOSITION:     AFFIRM               TRIAL COURT:      355th District Court


DATE: 3/18/15              Publish: NO    TC CASE #:        CR12461




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Samuel Duane McGinty v. The
STYLE:   State of Texas                          CCA#:



         PRO SE                Petition          CCA Disposition:   3*fc-/r
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

         Rg^gft                                  JUDGE:

DATE                                             SIGNED:                     PC:

JUDGE:                                           PUBLISH:                    DNP:




                                                                              MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: